 1   KILPATRICK TOWNSEND & STOCKTON LLP
     A. JAMES ISBESTER (State Bar No. 129820)
 2   jisbester@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 3   San Francisco, CA 94111
     Telephone: 415 576 0200
 4   Facsimile: 415 576 0300

 5   MATTHEW J. MEYER (State Bar No. 284578)
     mmeyer@kilpatricktownsend.com
 6   1080 Marsh Road
     Menlo Park, CA 94025
 7   Telephone: 650 326 2400
     Facsimile: 650 326 2422
 8
     Attorneys for Defendant
 9   ZAP SURGICAL SYSTEMS, INC.

10
                               UNITED STATES DISTRICT COURT
11
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
12

13   ELEKTA LIMITED and ELEKTA, INC.,           Civil Action No. 19-cv-02269

14               Plaintiffs,                    [PROPOSED] ORDER GRANTING ZAP
                                                SURGICAL SYSTEMS, INC.’S
15         v.                                   UNOPPOSED ADMINISTRATIVE
                                                MOTION TO FILE A PORTION OF ITS
16   ZAP SURGICAL SYSTEMS, INC.,                CERTIFICATE OF INTERESTED
                                                ENTITIES OR PERSONS UNDER SEAL
17               Defendant.

18                                              Complaint Filed:    April 26, 2019

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING ZAP’S UNOPPOSED ADMINISTRATIVE MOTION TO
     FILE UNDER SEAL
     CASE NO. 19-CV-02269-JSW
 1           Upon consideration of ZAP Surgical Systems, Inc.’s (“ZAP’s”) Unopposed Administrative

 2   Motion to File a Portion of Its Supplemental Certification of Interested Entities or Persons Under

 3   Seal (“Supplemental Certification”), ZAP’s Declaration in support thereof, and the parties’

 4   Stipulation pursuant to Civil L.R. 7-12, ZAP’s administrative request is hereby GRANTED:

 5           1.     ZAP shall file under seal the portion of its Supplemental Certification containing

 6   confidential business information of ZAP and that of the third party investor in ZAP’s parent

 7   entity; and

 8           2.     ZAP’s Supplemental Certificate served on counsel for Elekta Limited and Elekta,

 9   Inc. (“Elekta”) shall be designated and maintained by Elekta as “HIGHLY CONFIDENTIAL –

10   ATTORNEYS’ EYES ONLY” information under the terms of the default Protective Order

11   authorized by the Northern District of California pursuant to Patent L.R. 2-2.

12           IT IS SO ORDERED.

13                                                        ___________________________
     Dated: August 26, 2019
14                                                        The Honorable Jeffrey S. White
                                                          United States District Judge
15

16   72243614V.1

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING ZAP’S UNOPPOSED ADMINISTRATIVE MOTION TO
     FILE UNDER SEAL                                                                           -1-
     CASE NO. 19-CV-02269-JSW
